1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 04/20/2020, has been entered.

    Claims 1-46 48, 51, 53-61, 63-88 and 94 have been canceled.
    Claims 1-39, 42-46, 48, 52-61 and 63-82 have been canceled previously.

    Claims 47, 49, 50, 52, 62, 89-93 and 95-105 have been amended.

    Claims 47, 49, 50, 52, 62, 49-93 and 95-105 are pending.

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of amended specification, filed 04/20/2022, 
      the previous objection to the specification for missing sequence identifiers has been withdrawn.

      Upon reconsideration of amended / canceled claims, filed 04/20/2022, 
       the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description and under rejection under 35 U.S.C. 103 have been withdrawn.

     Due to high polymorphism of antibodies, the claimed multispecific antibody comprising an anti-CD40 antibody and an anti-CD137 antibody are deemed structurally distinct on the primary amino acid basis.
     The claimed multispecific antibody does not appear to known or taught in the prior art. The prior art neither suggest or teaches the multispecific antibody having the exact chemical structure of the claimed multispecific antibody.  
     The prior art neither suggests or teaches the claimed multispecific antibody defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, the particular multispecific antibody defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       The terminal disclaimer, filed on 04/20/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 
11,084,882 has been accepted.   
    The terminal disclaimer has been recorded. 

     Accordingly, the previous non-statutory-type double patenting rejections over U.S. Patent No. 11,084,882 (filed as USSN 16/855,703) has been withdrawn.

       Upon reconsideration applicant’s remarks concerning U.S. No. 11/091,557, filed as USSN 16/316,534, the previous rejection under non-statutory double patenting has been withdrawn.

     In turn, the claimed methods are deemed free of the prior art.

     In turn, the instant claims are deemed allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 27, 2022